                  Case 21-10021-MFW              Doc 102        Filed 02/03/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 x
In re:                                                          : Chapter 11
                                                                :
FERRELLGAS PARTNERS, L.P., AND                                  : Case No.: 21-10021 (MFW)
FERRELLGAS PARTNERS FINANCE CORP., 1                            : (Jointly Administered)
                                                                        :
                                     Debtors.                   : Related Docket Nos. 49, 81 and 82
                                                                 x

               ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
                OF CHIPMAN BROWN CICERO & COLE, LLP AS COUNSEL
               TO THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

          Upon the application (the “Application”) 2 filed by the above-captioned debtors and

debtors-in-possession (the “Debtors”) for entry of an order, pursuant to sections 327(a), 328(a) and

1107(b) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”),

Rules 2014(a), 2016(b), and 5002 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 2014-1 of the Local Rules for the United States Bankruptcy Court for the District

of Delaware (the “Local Rules”), authorizing the retention and employment of Chipman Brown

Cicero & Cole, LLP (“CBCC”) as counsel to the Debtors nunc pro tunc to the Petition Date; the

Court, having reviewed the Application, the Chipman Declaration, and the 2016 Statement, finds

that the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, that this is

a core matter pursuant to 28 U.S.C. § 157(b)(2), that notice of the Application was sufficient under

the circumstances, and that no further notice need be given; and the legal and factual bases set

forth in the Application established just cause for the relief granted herein;




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Ferrellgas Partners, L.P. (8480), and Ferrellgas Partners Finance Corp. (2520). The corporate headquarters and the
mailing address for the Debtors is 7500 College Boulevard, Suite 1000, Overland Park, KS 66210.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.
               Case 21-10021-MFW          Doc 102     Filed 02/03/21     Page 2 of 2




    IT IS HEREBY ORDERED THAT:

         1.     For the reasons set forth herein, the Application is GRANTED as set forth herein.

         2.     Pursuant to sections 327(a), 328(a) and 1107(b) of the Bankruptcy Code, Rules

2014(a), 2016(b) and 5002, and Local Rule 2014-1, the Debtors are authorized to retain and

employ CBCC as counsel nunc pro tunc to the Petition Date for the services described in the

Application.

         3.     CBCC shall be compensated in accordance with the procedures set forth in the

Application, sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules,

and Orders of this Court.

         4.     In each Interim Fee Application and final fee application, all attorneys who have

been or are hereafter retained pursuant to sections 327 or 1103 of the Bankruptcy Code (i) shall

apply for compensation for professional services rendered and reimbursement of expenses incurred

in connection with the Debtors’ chapter 11 cases in compliance with sections 330 and 331 of the

Bankruptcy Code and applicable provisions of the Bankruptcy Rules, Local Rules and any other

applicable procedures and orders of the Court, and (ii) intend to make a reasonable effort to comply

with the U.S. Trustee’s requests for information and additional disclosures as set forth in the

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013.

         5.     The terms of this Order shall be immediately effective and enforceable upon its

entry.

         6.     The Court shall retain jurisdiction to hear and determine all matters arising from or

relating to the interpretation, implementation and enforcement of this Order.



Dated: February 3rd, 2021
                                                    MARY F. WALRATH
Wilmington, Delaware
                                                    UNITED STATES BANKRUPTCY JUDGE
                                                -2-
